DISMISSED; Opinion Filed June 26, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00769-CV

CHRISTOPHER EDGAR, BRYAN EDGAR, GARRY EDGAR, KYLE BEBEE, JUSTIN
          TRAIL, AND CLEAR FORK WIRELINE, LLC, Appellants
                               V.
INTEGRITY WIRELINE AND OILFIELD SERVICES, LLC, INTEGRITY WIRELINE
   HOLDINGS, LLC, STEVEN SMATHERS, AND JAMES E. SOWELL, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14239

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Carlyle
       Before the Court is the parties’ joint motion to dismiss this appeal. The parties inform the

Court that they have reached a settlement. Accordingly, we grant the parties’ motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a).




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE
180769F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CHRISTOPHER EDGAR, BRYAN                             On Appeal from the 162nd Judicial District
 EDGAR, GARRY EDGAR, KYLE                             Court, Dallas County, Texas
 BEBEE, JUSTIN TRAIL, AND CLEAR                       Trial Court Cause No. DC-17-14239.
 FORK WIRELINE LLC, Appellants                        Opinion delivered by Justice Carlyle.
                                                      Justices Myers and Molberg participating.
 No. 05-18-00769-CV         V.

 INTEGRITY WIRELINE AND OILFIELD
 SERVICES, LLC, INTEGRITY
 WIRELINE HOLDINGS, LLC, STEVEN
 SMATHERS, AND JAMES E. SOWELL,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees INTEGRITY WIRELINE AND OILFIELD SERVICES,
LLC, INTEGRITY WIRELINE HOLDINGS, LLC, STEVEN SMATHERS, AND JAMES E.
SOWELL recover their costs of this appeal from appellants CHRISTOPHER EDGAR, BRYAN
EDGAR, GARRY EDGAR, KYLE BEBEE, JUSTIN TRIAL, AND CLEAR FORK WIRELINE
LLC.


Judgment entered this 26th day of June, 2019.




                                                –2–